Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney 
Angeline Premraj (Reg. No. 80,472) on March 16, 2022.

1.  	(Currently Amended) A system for implementing multi-table automation triggers, the system comprising:
	at least one processor configured to:
	maintain a first table with rows and columns defining first cells;
		maintain a second table with rows and columns defining second cells;
		display a joint logical sentence structure template including a first definable condition and a second definable condition;
		link input options for the first definable condition to the first table;
		link input options for the second definable condition to the second table; 

		apply the joint rule across the first table and the second table; and
		trigger the joint rule when the first condition in the first table is met and the second condition in the second table is met[[.]], wherein the joint rule is further configured to alter a third table in response to the triggering of the joint rule, and wherein the alteration of the third table includes an indication that the first condition in the first table is met and the second condition in the second table is met.

2. 	(Canceled).

6. 	(Canceled).

8. 	(Currently Amended) A non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations for implementing multi-table automation triggers, the operations comprising:
	maintaining a first table with rows and columns defining first cells;

	displaying a joint logical sentence structure template including a first definable condition and a second definable condition;
	linking input options for the first definable condition to the first table;
	linking input options for the second definable condition to the second table;
	generating a joint rule for the first table and the second table by storing a first value for the first definable condition and storing a second value for the second definable condition, wherein linking input options for the second definable condition to the second table includes linking the second table to the first table via the joint rule such that data in the first table and data in the second table are duplicated; 
	applying the joint rule across the first table and the second table; and
	triggering the joint rule when the first condition in the first table is met and the second condition in the second table is met[[.]], wherein the joint rule is further configured to alter a third table in response to the triggering of the joint rule, and wherein the alteration of the third table includes an indication that the first condition in the first table is met and the second condition in the second table is met. 

9. 	(Canceled).

13. (Canceled).

15. (Currently Amended) A method for implementing multi-table automation triggers, the method comprising:

	maintaining a second table with rows and columns defining second cells;
	displaying a joint logical sentence structure template including a first definable condition and a second definable condition;
	linking input options for the first definable condition to the first table;
	linking input options for the second definable condition to the second table;
	generating a joint rule for the first table and the second table by storing a first value for the first definable condition and storing a second value for the second definable condition, wherein linking input options for the second definable condition to the second table includes linking the second table to the first table via the joint rule such that data in the first table and data in the second table are duplicated; 
	applying the joint rule across the first table and the second table; and
	triggering the joint rule when the first condition in the first table is met and the second condition in the second table is met[[.]], wherein the joint rule is further configured to alter a third table in response to the triggering of the joint rule, and wherein the alteration of the third table includes an indication that the first condition in the first table is met and the second condition in the second table is met. 

16. (Canceled).

19. (Canceled).


Allowable Subject Matter
 	Claims 1, 3-5, 7-8,10-12,14-15,17-18 and 20-22 are allowed.  Claims 2, 6, 9, 13, 16 and 19.
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “maintain a first table with rows and columns defining first cells; maintain a second table with rows and columns defining second cells; display a joint logical sentence structure template including a first definable condition and a second definable condition; link input options for the first definable condition to the first table; link input options for the second definable condition to the second table; generate a joint rule for the first table and the second table by storing a first value for the first definable condition and storing a second value for the second definable condition, wherein linking input options for the second definable condition to the second table includes linking the second table to the first table via the joint rule such that data in the first table and data in the second table are duplicated; apply the joint rule across the first table and the second table; and trigger the joint rule when the first condition in the first table is met and the second condition in the second table is met, wherein the joint rule is further configured to alter a third table in response to the triggering of the joint rule, and wherein the alteration of the third table includes an indication that the first condition in the first table is met and the second condition in the second table is met”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163